EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keiko K. Takagi on 14 June 2022.

The application has been amended as follows: 

In the Claims:
Replaced claim 1 with the following, wherein the underlined portion has been added and the 
--1. A method for producing a salt core, comprising:
a step A of adding a saturated sodium chloride aqueous solution to a sodium chloride crystal that is granular, to prepare a slurry mixed material of sodium chloride and water, where an amount of saturated sodium chloride aqueous solution is Ma parts by mass or more with respect to 100 parts by mass of sodium chloride crystal;
a step B of subjecting the slurry mixed material to pressure molding to obtain a molded article; and
a step C of drying the molded article to remove moisture,
wherein the Ma is determined based on a relationship between a mass of the saturated sodium chloride aqueous solution added with respect to 100 parts by mass of the sodium chloride crystal and a flow rate of a mixed material of sodium chloride and water when the mass added causes the flow rate to startincreasing, found by increasing the mass added from 0 parts by mass.--

Replaced claim 3 with the following, wherein the underlined portion has been added and the 
--3. The method for producing a salt core according to claim 1,
wherein the amount of saturated sodium chloride aqueous solution is Mb parts by mass or more with respect to 100 parts by mass of sodium chloride crystal,
wherein Mb is determined based on the relationship between the mass of the saturated sodium chloride aqueous solution added with respect to 100 parts by mass of the sodium chloride crystal when the flow rate first reaches a maximum rate, found by increasing the mass added from 0 parts by mass.--

Claim 7, line 3: Replaced “the discharge holes” with --the one or more discharge holes--.

Claim 8, line 3: Replaced “the discharge holes” with --the one or more discharge holes--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
where an amount of saturated sodium chloride aqueous solution is Ma parts by mass or more with respect to 100 parts by mass of sodium chloride crystal, and 
wherein the Ma is determined, based on a relationship between a mass of the saturated sodium chloride aqueous solution added with respect to 100 parts by mass of the sodium chloride crystal and a flow rate of a mixed material of sodium chloride and water, when the mass added causes the flow rate to start increasing, found by increasing the mass added from 0 parts by mass, in combination with the rest of the limitations of claim 1. Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 3-8: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        14 June 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735